             Case 21-03981                 Doc 107           Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
Fill in this information to identify the case:
                                                             Document      Page 1 of 38

            OER Services, LLC
Debtor Name __________________________________________________________________


United States Bankruptcy Court for the: _______  Districtofof________
                                        Northern District     Illinois

                                                                                                                         Check if this is an
Case number: 21-03981
             _________________________
                                                                                                                         amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                12/17

Month:                 July 2021
                      ___________                                                                Date report filed:    08/20/2021
                                                                                                                       ___________
                                                                                                                       MM / DD / YYYY

                   construction equip rentals
Line of business: ________________________                                                       NAISC code:           532412
                                                                                                                       ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                            OER Services LLC
                                              ____________________________________________

Original signature of responsible party       ____________________________________________

Printed name of responsible party             April Zaimi
                                              ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                            Yes     No         N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                       ✔

    2.   Do you plan to continue to operate the business next month?                                                        ✔

    3.   Have you paid all of your bills on time?                                                                           ✔

    4.   Did you pay your employees on time?                                                                                ✔

    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                    ✔

    6.   Have you timely filed your tax returns and paid all of your taxes?                                                 ✔

    7.   Have you timely filed all other required government filings?                                                       ✔

    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                                        ✔

    9.   Have you timely paid all of your insurance premiums?                                                               ✔

          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                                 ✔

    11. Have you sold any assets other than inventory?                                                                                  ✔

    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                           ✔

    13. Did any insurance company cancel your policy?                                                                                   ✔

    14. Did you have any unusual or significant unanticipated expenses?                                                                 ✔

    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                             ✔

    16. Has anyone made an investment in your business?                                                                                 ✔

Official Form 425C                            Monthly Operating Report for Small Business Under Chapter 11                      page 1
              Case 21-03981         Doc 107        Filed 08/20/21 Entered 08/20/21 13:09:30                         Desc Main
                                                   Document      Page 2 of 38
Debtor Name   OER   Services, LLC
              _______________________________________________________                             21-03981
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                              ✔

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                ✔



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                               241,903.53
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                            303,730.07
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                          334,075.51
        Report the total from Exhibit D here.

    22. Net cash flow
        Subtract line 21 from line 20 and report the result here.                                                        +     -30,345.44
                                                                                                                             $ __________

        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                               211,558.09
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                          81,911.80
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 2
              Case 21-03981          Doc 107        Filed 08/20/21 Entered 08/20/21 13:09:30                           Desc Main
                                                    Document      Page 3 of 38
Debtor Name   OER   Services, LLC
              _______________________________________________________                                21-03981
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         395,411.86
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           8
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           8
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                          329,658.00
                                        $ ____________           –     303,730.07
                                                                     $ ____________
                                                                                               =       25,927.93
                                                                                                   $ ____________
    32. Cash receipts
                                          240,756.00                   334,075.51              =      -96,319.51
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                           88,902.00             –      -30,345.44             =      119,247.44
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                          307,733.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                  254,554.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                    53,179.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
              Case 21-03981          Doc 107           Filed 08/20/21 Entered 08/20/21 13:09:30                  Desc Main
                                                       Document      Page 4 of 38
Debtor Name   OER   Services, LLC
              _______________________________________________________                            21-03981
                                                                                     Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔ 38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

        39. Bank reconciliation reports for each account.

        40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

        41. Budget, projection, or forecast reports.

        42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                         page 4


         Print                     Save As...                                                                               Reset
 Case 21-03981              Doc 107   Filed 08/20/21 Entered 08/20/21 13:09:30   Desc Main
                                      Document      Page 5 of 38


Exhibit C: Cash Receipts
   Date               Deposit
  07/01/21            1,070.00
  07/06/21            1,125.00
  07/06/21            2,142.40
  07/06/21            3,240.00
  07/06/21            5,127.10
  07/06/21            9,154.64
  07/06/21           26,025.00
  07/09/21            1,333.69
  07/12/21                 805.00
  07/12/21            1,285.50
  07/12/21            1,600.00
  07/12/21            2,152.32
  07/12/21            2,330.00
  07/12/21            2,900.00
  07/12/21            3,000.00
  07/12/21            3,650.00
  07/12/21            6,613.31
  07/12/21            6,950.00
  07/12/21           19,600.00
  07/16/21                 176.00
  07/19/21                 900.00
  07/19/21            1,050.00
  07/19/21            1,108.12
  07/19/21            1,675.00
  07/19/21            1,710.00
  07/19/21            2,520.00
  07/19/21            2,700.00
  07/19/21            3,658.56
  07/19/21            4,080.00
  07/21/21           11,964.48
  07/22/21                 900.00
  07/22/21           70,000.00
  07/23/21            4,098.00
  07/23/21           11,216.50
  07/26/21                  24.19
  07/26/21                 240.00
  07/26/21                 490.00
  07/26/21            1,066.66
  07/26/21            1,775.00
  07/26/21            3,650.00
  07/26/21            4,327.31
  07/26/21            4,620.00
  07/26/21            5,408.07
  07/26/21           10,215.00
  07/26/21           26,805.75
  07/27/21            1,137.00
  07/27/21            2,330.00
  07/27/21           22,296.75
  07/29/21                 805.00
  07/31/21                  78.99
  07/31/21                 147.07
  07/31/21                 226.33
  07/31/21                 226.33
 TOTAL          303,730.07
      Case 21-03981           Doc 107          Filed 08/20/21 Entered 08/20/21 13:09:30   Desc Main
                                               Document      Page 6 of 38


                    Exhibit D: Cash Disbursements
     Date                       Payee                      Purpose      Payment
07/01/2021   Lonestar Forklift Inc.              Vendor Payment          1,929.76
07/02/21     Thorntons                           Auto Gas                   49.49
07/02/2021   Crown Equipment Corporation         Vendor Payment            353.48
07/02/2021   FMH Material Handling Solutions     Vendor Payment            370.84
07/02/2021   CFE Equipment Corporation           Vendor Payment            400.00
07/02/2021   SP Plus Parking                     Vendor Payment          1,500.00
07/02/2021   Equity Building Financial           Vendor Payment          2,610.00
07/02/2021   United Rentals NA, Inc.             Vendor Payment          2,753.12
07/02/2021   Gregory A Paulus                    Payroll                 5,000.00
07/02/2021   Sunbelt Rentals, Inc.               Vendor Payment          5,588.00
07/02/2021   National Lift Truck                 Vendor Payment          7,332.92
07/02/2021   Westmount Realty Capital, LLC       Office Rent            14,424.00
07/06/21     Fairfield Inn                       Travel                     74.56
07/06/2021   Google                              Software                  648.32
07/07/2021   Nicor Gas                           Office Gas                 59.72
07/07/2021   Nicor Gas                           Office Gas                 60.13
07/07/2021   Intuit                              Software                  115.00
07/07/2021   Amerigas                            Vendor Payment            485.46
07/08/21     Orthopedics                         Medical                    60.00
07/08/21     Exxon Mobil                         Auto Gas                  100.00
07/08/2021   IL Department of Revenue            Payroll Taxes           1,013.19
07/08/2021   Heubel Material Handling, Inc.      Vendor Payment          3,448.00
07/08/2021   IRS                                 Payroll Taxes           5,455.01
07/08/2021   Equity Building Financial           Vendor Payment         63,697.11
07/09/2021   Brodie, Inc.                        Vendor Payment            423.75
07/09/2021   Eastern Lift Truck Co., Inc.        Vendor Payment            614.20
07/09/2021   Gatwood Crane Service, Inc.         Vendor Payment          1,140.00
07/09/2021   FMH Material Handling Solutions     Vendor Payment          1,230.51
07/09/2021   Lyons Lifts Ltd.                    Vendor Payment          1,285.50
07/09/21     Lyons Lifts Ltd.                    Vendor Payment          1,285.50
07/09/21     WorldPay                            Merchant Fees           1,836.07
07/09/2021   National Lift Truck                 Vendor Payment          2,045.35
07/09/2021   CFE Equipment Corporation           Vendor Payment          2,961.00
07/09/2021   United Rentals NA, Inc.             Vendor Payment          3,199.00
07/09/2021   H&E Equipment Services              Vendor Payment          3,457.67
07/12/21     7-Eleven                            Auto Gas                   50.00
07/12/2021   William J. Reichl                   Payroll                   601.89
07/12/2021   William J. Reichl                   Payroll                 1,013.78
07/12/2021   Elizabeth L. Abell                  Payroll                 1,670.00
07/12/2021   John S. Gomez Vasques               Payroll                 1,808.21
07/12/2021   Christopher D. Rose                 Payroll                 2,746.09
07/12/2021   Muhammad M. Khan                    Payroll                 2,901.09
07/12/2021   April L. Zaimi                      Payroll                 3,431.33
07/12/2021   Ali R. Zaimi                        Payroll                 3,893.79
07/12/2021   Ryan H. Bedingfield                 Payroll                10,066.90
07/13/2021   Illini Hi Reach                     Vendor Payment            680.00
07/13/2021   John S. Gomez Vasques               Payroll                 4,267.25
07/15/2021   Axos Bank                           Bank Fees                  25.00
07/15/2021   Liberty Mutual                      Insurance                  85.67
07/15/2021   Tighe, Kress & Orr (TKO)            Office Expense            433.50
07/15/2021   National Lift Truck                 Vendor Payment            774.98
      Case 21-03981            Doc 107            Filed 08/20/21 Entered 08/20/21 13:09:30   Desc Main
                                                  Document      Page 7 of 38


07/15/21     Spirit                                 Travel                     846.90
07/15/2021   Kreshmore CFO                          Payroll                    875.00
07/15/2021   Corbeil Equipment Company, Inc.        Vendor Payment           2,700.00
07/15/2021   First Insurance                        Insurance                3,048.98
07/15/2021   Illini Hi Reach                        Vendor Payment           3,200.00
07/15/2021   H&E Equipment Services                 Vendor Payment           3,391.17
07/15/2021   Gregory A Paulus                       Payroll                  7,500.00
07/15/2021   Standard Equipment Company             Vendor Payment          11,700.00
07/16/21     Speedway                               Auto Gas                    91.54
07/16/2021   Westfield Insurance                    Insurance                3,843.41
07/16/2021   Service One Access, Inc.               Vendor Payment           9,934.40
07/19/21     South Loop                             Parking Fee                 18.00
07/19/2021   Go Daddy                               Software                    19.99
07/19/21     Best Line Equipment                    Vendor Payment           1,749.00
07/20/21     Orthopedics                            Medical                     60.00
07/20/2021   Com ED                                 Office Electricity         239.60
07/21/2021   Elk Grove Village                      Village Fees                 4.52
07/21/2021   Amazon                                 Office Expense              24.19
07/21/21     Makray                                 Dues & Subscriptions        36.00
07/21/2021   Intuit                                 Software                    77.00
07/21/2021   IL Director of Employment Security     Payroll Taxes              157.98
07/21/21     Lyons Lifts Ltd.                       Vendor Payment           1,150.00
07/21/2021   IL Department of Revenue               Payroll Taxes            1,934.31
07/21/2021   IRS                                    Payroll Taxes           13,490.24
07/22/21     Water.com                              Office Expense              53.71
07/22/2021   Lakeshore Recycle                      Waste Management           281.79
07/22/2021   Lonestar Forklift Inc.                 Vendor Payment             300.00
07/22/2021   Lonestar Forklift Inc.                 Vendor Payment             300.00
07/22/2021   Lonestar Forklift Inc.                 Vendor Payment             300.00
07/22/2021   Ring Central                           Office Phones              732.78
07/22/2021   Eastern Lift Truck Co., Inc.           Vendor Payment             763.49
07/22/2021   National Lift Truck                    Vendor Payment           1,524.32
07/22/21     Transfer                               Internal Transfer       70,000.00
07/23/21     Amazon                                 Office Expense              23.09
07/23/2021   OnStar                                 Software                    39.99
07/23/2021   IL Department of Revenue               Payroll Taxes              310.63
07/23/2021   Comcast                                Internet Service           435.75
07/23/2021   Verizon Wireless                       Cell Phones                935.56
07/23/2021   Illini Hi Reach                        Vendor Payment           1,250.00
07/23/2021   IRS                                    Payroll Taxes            2,177.60
07/26/2021   OnStar                                 Software                    25.00
07/26/2021   CarMax Auto                            Dodge Truck Payment        667.48
07/26/2021   Illini Hi Reach                        Vendor Payment           2,479.94
07/27/21     7-Eleven                               Auto Gas                    70.72
07/28/21     Jewel                                  Office Expense              11.54
07/28/21     Amazon                                 Office Expense              24.19
07/28/21     Makray                                 Dues & Subscriptions        36.00
07/28/21     Thorntons                              Auto Gas                    52.87
07/28/21     Raceway                                Auto Gas                    54.99
07/28/2021   GM Financial                           GMC Truck Payment        1,362.72
07/29/21     Burger King                            Meals & Entertainment        7.94
07/29/21     Thorntons                              Auto Gas                    47.83
07/29/2021   GM Financial                           GMC Truck Payment        1,362.72
      Case 21-03981            Doc 107   Filed 08/20/21 Entered 08/20/21 13:09:30   Desc Main
                                         Document      Page 8 of 38


07/29/2021   Ali R. Zaimi                  Payroll                      1,758.60
07/29/2021   Thompson Lift Truck           Vendor Payment               4,090.00
07/30/21     IL Secretary of State         License Fees                    26.00
07/30/21     Apache Grill                  Meals & Entertainment           95.97
07/30/21     Crystal Mountain              Meals & Entertainment          104.00
07/30/21     True North                    Meals & Entertainment          261.80
07/30/2021   Pro Access Rentals            Vendor Payment               1,162.00
07/30/2021   Health Care Services          Medical                      3,396.12
             TOTAL                                                 334,075.51
        Case 21-03981               Doc 107         Filed 08/20/21 Entered 08/20/21 13:09:30                  Desc Main
                                                    Document      Page 9 of 38

                                                            Exhibit E Payables
              Transaction                                                                                                 Open
    Date         Type                    Num                         Vendor             Due Date Past Due   Amount       Balance
04/01/2021   Bill                                     Vistage                           04/01/2021   139      1,520.00      1,520.00
             Bill Payment
04/02/2021   (Check)                                  SP Plus Parking                   04/02/2021   138     -1,890.00        -15.00
04/05/2021   Bill           FN2167salestax            Ryder Transportation Services     04/05/2021   135       153.24         153.24
04/06/2021   Bill           RA210310503-1salestax     National Lift Truck               04/06/2021   134      1,632.40        122.40
04/19/2021   Bill           FV4507                    Ryder Transportation Services     04/19/2021   121        49.35          49.35
03/31/2021   Bill           190062841-004salestax     United Rentals NA, Inc.           04/30/2021   110      1,634.35        134.95
05/01/2021   Bill                                     Pier 40 Parking                   05/01/2021   109      2,296.75      2,296.75
05/01/2021   Bill                                     Vistage                           05/01/2021   109      1,520.00      1,520.00
04/02/2021   Bill           190868182-002salestax     United Rentals NA, Inc.           05/02/2021   108      1,778.88        146.88
04/03/2021   Bill           190112028-006salestax     United Rentals NA, Inc.           05/03/2021   107      3,011.67        248.67
05/04/2021   Bill           IV210510029salestax       National Lift Truck               05/04/2021   106      2,091.53         63.66
             Bill Payment
05/19/2021   (Check)        ACH                       SP Plus Parking                   05/19/2021   91      -1,890.00      -1,890.00
04/29/2021   Bill           95812047salestax          H&E Equipment Services            05/29/2021   81       3,796.15        203.48
05/01/2021   Bill           47682105                  SP Plus Parking                   05/31/2021   79       1,875.00      1,875.00
             Bill Payment
06/01/2021   (Check)        Debit                     Crown Equipment Corporation       06/01/2021   78       -939.78        -939.78
             Bill Payment
06/01/2021   (Check)        Debit                     Lonestar Forklift Inc.            06/01/2021   78      -1,083.71       -488.35
06/02/2021   Bill           99885                     Towne Towing, Inc.                06/02/2021   77        215.00         215.00
             Bill Payment
06/07/2021   (Check)        ACH                       Crown Equipment Corporation       06/07/2021   72      -2,629.79      -2,629.79
06/09/2021   Bill           IV210610256salestax       National Lift Truck               06/09/2021   70       2,365.25         65.50
06/09/2021   Bill           IV210610271salestax       National Lift Truck               06/09/2021   70        907.10          42.92
05/14/2021   Bill           130172550                 SP Plus Parking                   06/13/2021   66       1,500.00      1,500.00
06/17/2021   Bill           111810                    Towne Towing, Inc.                06/17/2021   62        215.00         215.00
06/22/2021   Bill           194841378-001salestax     United Rentals NA, Inc.           06/22/2021   57       2,981.98        228.86
06/22/2021   Bill           111852                    Towne Towing, Inc.                06/22/2021   57        215.00         215.00
06/30/2021   Bill           115516                    Towne Towing, Inc.                06/30/2021   49       5,481.00      5,481.00
07/01/2021   Bill           IV210710023               National Lift Truck               07/01/2021   48       8,498.47      8,498.47
07/01/2021   Bill           193080138                 Crown Equipment Corporation       07/01/2021   48       1,690.00      1,690.00
             Bill Payment
07/01/2021   (Check)        Debit Card                Lonestar Forklift Inc.            07/01/2021   48      -1,929.76       -147.07
07/02/2021   Bill           IV210710038               National Lift Truck               07/02/2021   47       5,726.07      5,726.07
06/03/2021   Bill           1H166766salestax          CFE Equipment Corporation         07/03/2021   46        424.00          24.00
07/07/2021   Bill           IV210710120               National Lift Truck               07/07/2021   42       8,550.00      8,550.00
07/08/2021   Bill           193080373                 Crown Equipment Corporation       07/08/2021   41        240.00         240.00
06/30/2021   Bill           T06860salestax            FMH Material Handling Solutions   07/10/2021   39       1,332.03        101.52
06/11/2021   Bill           1H167017salestax          CFE Equipment Corporation         07/11/2021   38       2,237.66        126.66
07/12/2021   Bill           115531                    Towne Towing, Inc.                07/12/2021   37        444.43         444.43
07/12/2021   Bill           116112                    Towne Towing, Inc.                07/12/2021   37        161.00         161.00
07/16/2021   Bill           116125                    Towne Towing, Inc.                07/16/2021   33       2,299.00      2,299.00
07/18/2021   Bill           106205                    Service One Access, Inc.          07/18/2021   31       5,624.40      5,624.40
06/22/2021   Bill           1H167164salestax          CFE Equipment Corporation         07/22/2021   27        901.00          51.00
07/22/2021   Bill           IV210710533               National Lift Truck               07/22/2021   27        376.25         376.25
07/22/2021   Bill           IV210710531               National Lift Truck               07/22/2021   27         23.10          23.10
             Bill Payment
07/22/2021   (Check)        Debit Card                Lonestar Forklift Inc.            07/22/2021   27       -300.00         -78.99
             Bill Payment
07/22/2021   (Check)        Debit Card                Lonestar Forklift Inc.            07/22/2021   27       -300.00        -300.00
             Bill Payment
07/22/2021   (Check)        Debit Card                Lonestar Forklift Inc.            07/22/2021   27       -300.00        -226.33
06/24/2021   Bill           95921060salestax          H&E Equipment Services            07/24/2021   25       3,457.67         66.50
        Case 21-03981   Doc 107             Filed 08/20/21 Entered 08/20/21 13:09:30              Desc Main
                                            Document      Page 10 of 38

07/28/2021   Bill   193081207                 Crown Equipment Corporation      07/28/2021   21     546.25          546.25
07/28/2021   Bill   IV210710743               National Lift Truck              07/28/2021   21     437.57          437.57
07/28/2021   Bill   193081367                 Crown Equipment Corporation      07/28/2021   21     130.83          130.83
07/29/2021   Bill   R00768                    Standard Equipment Company       07/29/2021   20    3,700.00        3,700.00
07/29/2021   Bill   193081482                 Crown Equipment Corporation      07/29/2021   20    1,690.00        1,690.00
07/29/2021   Bill   IV210710787               National Lift Truck              07/29/2021   20     967.34          967.34
07/30/2021   Bill   IV210710824               National Lift Truck              07/30/2021   19     865.23          865.23
07/01/2021   Bill   189308118-007salestax     United Rentals NA, Inc.          07/31/2021   18    3,790.50        3,790.50
07/09/2021   Bill   1H167355salestax          CFE Equipment Corporation        08/08/2021   10     958.01          958.01
07/29/2021   Bill   444738                    Eastern Lift Truck Co., Inc.     08/08/2021   10     190.65          190.65
07/12/2021   Bill   41149565                  Equipment Depot PA (516515)      08/11/2021   7     1,834.20        1,834.20
07/12/2021   Bill   41149576salestax          Equipment Depot PA (516515)      08/11/2021   7     1,175.35        1,175.35
07/27/2021   Bill   50110244                  Heubel Material Handling, Inc.   08/11/2021   7     3,448.00        3,448.00
07/13/2021   Bill   95955002salestax          H&E Equipment Services           08/12/2021   6     1,681.29        1,681.29
06/16/2021   Bill   1066457                   Unison Marketplace               08/15/2021   3      388.38          388.38
07/21/2021   Bill   185186319-012             United Rentals NA, Inc.          08/20/2021   -2    3,199.00        3,199.00
06/25/2021   Bill   926014-03                 Unison Marketplace               08/24/2021   -6     748.80          748.80
07/28/2021   Bill   95986802salestax          H&E Equipment Services           08/27/2021   -9    3,582.67        3,582.67
07/29/2021   Bill   189308118-008             United Rentals NA, Inc.          08/28/2021   -10   3,790.50        3,790.50
07/29/2021   Bill   PS391237                  Pit Stop                         08/28/2021   -10    135.00          135.00
07/15/2021   Bill   1066127-00                Unison Marketplace               09/13/2021   -26    885.72          885.72
07/22/2021   Bill   1024029-01                Unison Marketplace               09/20/2021   -33   4,181.76        4,181.76
                                                                                                             81,911.80
                 Case 21-03981                 Doc 107       Filed 08/20/21 Entered 08/20/21 13:09:30                               Desc Main
                                                             Document      Page 11 of 38
   OER Services LLC

   Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM

   Account Customers, Closed Contracts




Acct #    Acct Key           Name     Cntr #        Status      Date            Credits        Under 31            31 - 60       61 - 90     Over 90         Total

 1700     1700               45 CONS- Patrick AFB FL                         (321) 494-6343                             Account Customer
                                      13392M        Closed      7/19/2021                      1,600.00

                                                                                   0.00        1,600.00              0.00         0.00          0.00      1,600.00


 3222     3222               ACC-WRN-Watervliet Arsenal (WVA)                (518) 266-5941                             Account Customer
                                      13464J        Closed      7/26/2021                      4,620.00

                                                                                   0.00        4,620.00              0.00         0.00          0.00      4,620.00


 3162     3162               Atlas Crane Services                            (630) 815-2300                             Account Customer
                                      13596         Closed      11/30/2020                                                                   600.00
                                      13596A        Closed      12/28/2020                                                                   600.00
                                      13596B        Closed      1/25/2021                                                                    600.00
                                      13596C        Closed      2/18/2021                                                                    600.00
                                      13647         Closed      2/26/2021                                                                   4,844.05
                                      13596D        Closed      3/17/2021                                                                    600.00
                                      13647A        Closed      3/17/2021                                                                   3,651.88

                                                                                   0.00            0.00              0.00         0.00     11,495.93     11,495.93


 1057     1057               Big Rentz                                       (855) 787-6977 FAX (714) 242-9838          Account Customer
                                      c395          Closed      12/2/2020        (88.00)
                                      c400          Closed      12/30/2020        (6.50)
                                      13757         Closed      7/15/2021                        338.30
                                      13753         Closed      7/16/2021                        498.00
                                      13692C        Closed      7/29/2021                      1,050.00
                                      13763         Closed      7/30/2021                        440.00

                                                                                 (94.50)       2,326.30              0.00         0.00          0.00      2,231.80


 2796     2796               Bureau of Fiscal Services                                                                  Account Customer
                                      c408          Closed      2/18/2021     (1,140.00)

                                                                              (1,140.00)           0.00              0.00         0.00          0.00     (1,140.00)


 1114     1114               Communication Zone                              (630) 994-5040                             Account Customer
                                      13728         Closed      5/21/2021                                                       642.47
                                      13725         Closed      5/25/2021                                                       949.70
                                      13729         Closed      6/21/2021                                      3,009.76
                                      13739         Closed      6/23/2021                                          418.10
                                      13742         Closed      6/28/2021                                          418.10
                                      13755         Closed      7/16/2021                        773.00

                                                                                   0.00          773.00        3,845.96        1,592.17         0.00      6,211.13


 3357     3357               Crown Corr Inc                                                   FAX (219) 944-9922        Account Customer
                                      13637         Closed      12/30/2020                                                                  3,272.50
                                      13635         Closed      12/30/2020                                                                  4,793.25
                                      13542D        Closed      2/12/2021                                                                    545.60
                                      13676         Closed      3/5/2021                                                                    2,776.95
                                      13675         Closed      3/5/2021                                                                    5,656.75
                                      13542E        Closed      3/18/2021                                                                    545.60


Printed on 8/1/2021 1:15:17 pm                                                                                                                  AccountSummary.rpt
                 Case 21-03981                 Doc 107         Filed 08/20/21 Entered 08/20/21 13:09:30                      Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                        Page 2 of 8
                                                               Document      Page 12 of 38

Acct #    Acct Key           Name     Cntr #       Status       Date            Credits       Under 31      31 - 60       61 - 90     Over 90           Total


                                                                                   0.00            0.00      0.00          0.00     17,590.65       17,590.65


 3054     3054               CTA - Chicago Transit Authority                 (312) 681-2407                      Account Customer
                                      c261         Closed       10/1/2018        (42.00)
                                      c308         Closed       1/15/2019        (21.00)
                                      13608        Closed       11/5/2020                                                             350.00
                                      c390         Closed       11/12/2020      (605.00)
                                      c393         Closed       11/23/2020    (2,640.00)
                                      c398         Closed       12/11/2020      (670.00)
                                      12442AJ      Closed       1/25/2021                                                            4,620.00
                                      12976Y       Closed       2/26/2021                                                              17.22
                                      13671        Closed       3/1/2021                                                               14.72
                                      12442AL      Closed       3/25/2021                                                            4,800.00
                                      12442AM      Closed       4/14/2021                                                              72.00
                                      13702        Closed       4/23/2021                                                           16,157.99
                                      13198T       Closed       5/3/2021                                                  13.50
                                      12442AN      Closed       5/12/2021                                                 69.30
                                      13216U       Closed       5/13/2021                                                 16.88
                                      12976AB      Closed       5/20/2021                                                 16.88
                                      13711        Closed       6/4/2021                                    16.56
                                      13216V       Closed       6/11/2021                                   16.88
                                      12442AO      Closed       6/11/2021                                   74.63
                                      12976AC      Closed       6/18/2021                                   16.88
                                      13198V       Closed       6/30/2021                                   13.50
                                      13746        Closed       6/30/2021                                 7,300.16
                                      13711A       Closed       7/2/2021                           6.81
                                      12442AP      Closed       7/8/2021                       4,325.00
                                      13216W       Closed       7/9/2021                         16.88
                                      12976AD      Closed       7/16/2021                      1,125.00
                                      13759        Closed       7/20/2021                       372.52
                                      13758        Closed       7/20/2021                       816.91
                                      12989AA      Closed       7/22/2021                       896.00
                                      c424         Closed       7/26/2021     (2,512.00)
                                      13198W       Closed       7/26/2021                       900.00
                                      13743        Closed       7/28/2021                      2,530.00
                                      13711B       Closed       7/30/2021                       454.00

                                                                              (6,490.00)      11,443.12   7,438.61       116.56     26,031.93       38,540.22


 3362     3362-CTA           CTA - Lou Kouchoukos                                                                Account Customer
                                      12441AG      Closed       11/23/2020                                                           3,072.00
                                      12440AG      Closed       11/23/2020                                                           3,630.00
                                      13238P       Closed       12/28/2020                                                             26.88
                                      13666        Closed       2/12/2021                                                              29.31
                                      13238T       Closed       4/13/2021                                                              26.89
                                      13694        Closed       4/14/2021                                                            4,278.80
                                      13238U       Closed       5/12/2021                                                 26.88
                                      12441AN      Closed       5/12/2021                                                161.28
                                      12440AN      Closed       5/13/2021                                                144.00
                                      12441AO      Closed       6/8/2021                                   161.28
                                      13238V       Closed       6/10/2021                                   26.88
                                      12440AO      Closed       6/11/2021                                  144.00
                                      13748        Closed       6/30/2021                                  785.08
                                      13747        Closed       6/30/2021                                 1,149.29
                                      12441AP      Closed       7/6/2021                      10,752.00
                                      13238W       Closed       7/8/2021                       1,792.00
                                      12440AP      Closed       7/9/2021                       9,600.00



Printed on 8/1/2021 1:15:17 pm                                                                                                           AccountSummary.rpt
                 Case 21-03981                 Doc 107        Filed 08/20/21 Entered 08/20/21 13:09:30                      Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                       Page 3 of 8
                                                              Document      Page 13 of 38

Acct #    Acct Key           Name     Cntr #        Status     Date            Credits       Under 31      31 - 60       61 - 90     Over 90           Total


                                                                                  0.00       22,144.00   2,266.53       332.16     11,063.88       35,806.57


 1144     1144               Dept. of Veteran Affairs Texas                                                     Account Customer
                                      w1181         Closed     6/30/2021                                   95.77
                                      w1182         Closed     6/30/2021                                   95.77
                                      w1180         Closed     6/30/2021                                  287.31
                                      w1188         Closed     6/30/2021                                  287.31
                                      w1184         Closed     6/30/2021                                  360.28
                                      w1187         Closed     6/30/2021                                  503.71
                                      w1176         Closed     6/30/2021                                  560.43
                                      w1186         Closed     6/30/2021                                  626.50
                                      w1183         Closed     6/30/2021                                  901.19
                                      w1177         Closed     6/30/2021                                 1,699.76
                                      w1178         Closed     6/30/2021                                 2,317.50
                                      w1191         Closed     7/29/2021                        95.77
                                      w1192         Closed     7/29/2021                        95.77
                                      w1190         Closed     7/29/2021                       287.31

                                                                                  0.00         478.85    7,735.53         0.00          0.00        8,214.38


 2995     2995               DLA Acquisition Locations                                                          Account Customer
                                      c305          Closed     1/4/2019      (1,640.00)

                                                                             (1,640.00)           0.00      0.00          0.00          0.00       (1,640.00)


 2334     2334               Equipment Depot                                (361) 887-8901                      Account Customer
                                      12785         Closed     10/8/2018                                                           11,545.53

                                                                                  0.00            0.00      0.00          0.00     11,545.53       11,545.53


 3324     3324               Equity Building Financial                      (847) 612-6949                      Account Customer
                                      w1164         Closed     2/11/2021                                                              65.00
                                      w1116         Closed     2/11/2021                                                             149.10
                                      w1150         Closed     2/11/2021                                                            1,247.05
                                      w1163         Closed     2/11/2021                                                            1,975.62

                                                                                  0.00            0.00      0.00          0.00      3,436.77        3,436.77


 2936     2936               Fort Drum                                                                          Account Customer
                                      c362          Closed     11/20/2019        (5.94)
                                      c364          Closed     12/6/2019        (16.99)
                                      c367          Closed     12/20/2019        (3.71)
                                      c373          Closed     3/23/2020       (111.65)
                                      c411          Closed     4/23/2021         (1.87)
                                      13645E        Closed     7/23/2021                      3,658.56

                                                                               (140.16)       3,658.56      0.00          0.00          0.00        3,518.40


 1253     1253               Iron Planet - CUST ACT                         (123) 456-7890                      Account Customer
                                      13661         Closed     2/10/2021                                                            2,595.71
                                      13673         Closed     2/25/2021                                                            5,454.40

                                                                                  0.00            0.00      0.00          0.00      8,050.11        8,050.11


 3351     3351               Maynard Enterprises                            (954) 749-4976                      Account Customer
                                      13399K        Closed     6/2/2021                                  1,084.00
                                      13376M        Closed     6/23/2021                                  910.00
                                      13376N        Closed     7/23/2021                       910.00

Printed on 8/1/2021 1:15:17 pm                                                                                                          AccountSummary.rpt
                 Case 21-03981                 Doc 107          Filed 08/20/21 Entered 08/20/21 13:09:30                      Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                        Page 4 of 8
                                                                Document      Page 14 of 38

Acct #    Acct Key           Name     Cntr #       Status        Date            Credits       Under 31      31 - 60       61 - 90    Over 90           Total


                                                                                    0.00         910.00    1,994.00         0.00        0.00         2,904.00


 1747     1747               McAlpine Locks and Dam                                                               Account Customer
                                      c396         Closed        12/11/2020        (1.23)
                                      c397         Closed        12/11/2020        (1.64)

                                                                                   (2.87)           0.00      0.00          0.00        0.00            (2.87)


 3255     3255               MCAS Beaufort                                    (843) 288-3779                      Account Customer
                                      c374         Closed        3/31/2020        (56.90)

                                                                                  (56.90)           0.00      0.00          0.00        0.00           (56.90)


 3242     3242               McChord Air Force Base                           (253) 982-1110                      Account Customer
                                      c363         Closed        11/20/2019        (2.16)

                                                                                   (2.16)           0.00      0.00          0.00        0.00            (2.16)


 3045     3045               MICC Fort Knox                                                                       Account Customer
                                      c348         Closed        6/28/2019         (1.76)

                                                                                   (1.76)           0.00      0.00          0.00        0.00            (1.76)


 2519     2519               National Guard - West Virginia                                                       Account Customer
                                      12624AI      Closed        7/26/2021                      2,142.40

                                                                                    0.00        2,142.40      0.00          0.00        0.00         2,142.40


 3191     3191               NAVAIR NAWC - Aircraft Division Pax                                                  Account Customer
                                      c377         Closed        5/11/2020         (2.46)
                                      c378         Closed        5/13/2020         (1.57)
                                      13633E       Closed        6/11/2021                                    5.00

                                                                                   (4.03)           0.00      5.00          0.00        0.00             0.97


 3017     3017               Naval Foundry & Propeller Center                                                     Account Customer
                                      13161V       Closed        7/28/2021                     22,296.75

                                                                                    0.00       22,296.75      0.00          0.00        0.00        22,296.75


 2872     2872               Naval Surface Warfare Center,                                                        Account Customer
                                      c304         Closed        1/4/2019      (8,599.75)
                                      c314         Closed        1/24/2019       (162.09)
                                      13291        Closed        12/27/2019                                                           901.12
                                      c369         Closed        2/21/2020        (73.76)
                                      13368        Closed        4/21/2020                                                            418.29
                                      c379         Closed        5/15/2020        (45.71)
                                      13161K       Closed        8/31/2020                                                           1,575.00
                                      12175AH      Closed        9/30/2020                                                            901.00
                                      12175AI      Closed        10/30/2020                                                          1,454.00
                                      12175AJ      Closed        11/30/2020                                                          1,704.00
                                      c401         Closed        1/8/2021         (25.08)
                                      12204AK      Closed        1/11/2021                                                           1,575.00
                                      w1140        Closed        2/11/2021                                                           2,075.00
                                      w1141        Closed        2/11/2021                                                           4,418.00
                                      12175AM      Closed        2/26/2021                                                           1,704.00
                                      12204AM      Closed        3/8/2021                                                            1,575.00
                                      12175AN      Closed        3/30/2021                                                           1,704.00

Printed on 8/1/2021 1:15:17 pm                                                                                                           AccountSummary.rpt
                 Case 21-03981                 Doc 107          Filed 08/20/21 Entered 08/20/21 13:09:30                          Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                             Page 5 of 8
                                                                Document      Page 15 of 38

Acct #    Acct Key           Name     Cntr #       Status        Date           Credits       Under 31           31 - 60       61 - 90     Over 90           Total

 2872     2872               Naval Surface Warfare Center,                                                            Account Customer
                                      12204AN      Closed        4/5/2021                                                                 1,575.00
                                      12175AO      Closed        4/27/2021                                                               14,849.00
                                      12204AO      Closed        5/10/2021                                                   1,575.00
                                      12175AP      Closed        5/27/2021                                                  14,849.00
                                      12204AP      Closed        6/8/2021                                    1,575.00
                                      13730        Closed        6/28/2021                                   1,735.00
                                      12175AQ      Closed        6/28/2021                                  14,849.00
                                      12204AQ      Closed        7/8/2021                      1,575.00
                                      13730A       Closed        7/22/2021                     1,285.00
                                      12175AR      Closed        7/26/2021                    14,849.00

                                                                              (8,906.39)      17,709.00     18,159.00       16,424.00    36,428.41       79,814.02


 3407     3407               NAVSEA - Mid Atlantic Maint. Ctr                                                         Account Customer
                                      13707A       Closed        7/12/2021                     2,900.00

                                                                                   0.00        2,900.00            0.00          0.00         0.00        2,900.00


 2874     2874               NAVSUP FLC Norfolk Philadelphia                 (215) 697-9688                           Account Customer
                                      c332         Closed        3/22/2019        (3.52)
                                      c340         Closed        5/10/2019       (14.58)
                                      c341         Closed        5/15/2019       (11.64)
                                      c344         Closed        5/23/2019       (12.50)
                                      c355         Closed        9/13/2019       (57.36)
                                      c356         Closed        9/13/2019       (24.14)

                                                                                (123.74)           0.00            0.00          0.00         0.00         (123.74)


 3343     3343               NAVWAR NIWC Atlantic                                                                     Account Customer
                                      c405         Closed        2/11/2021    (3,254.37)
                                      13492G       Closed        4/12/2021                                                                 650.00
                                      13492H       Closed        5/13/2021                                                    650.00
                                      13492I       Closed        6/14/2021                                       650.00
                                      13492J       Closed        7/9/2021                       650.00
                                      13501J       Closed        7/26/2021                     1,070.00

                                                                              (3,254.37)       1,720.00          650.00       650.00       650.00          415.63


 3239     3239               NUWC Newport Division                                                                    Account Customer
                                      13419L       Closed        7/16/2021                     8,231.00

                                                                                   0.00        8,231.00            0.00          0.00         0.00        8,231.00


 1402     1402               RE Burke Roofing & Sheetmetal                   (847) 878-3456                           Account Customer
                                      13684        Closed        4/1/2021                                                                 1,050.96

                                                                                   0.00            0.00            0.00          0.00     1,050.96        1,050.96


 2424     2424               SC Dept. of Transportation                                                               Account Customer
                                      13309        Closed        1/22/2020                                                                1,746.66

                                                                                   0.00            0.00            0.00          0.00     1,746.66        1,746.66


 3372     3372               TNA Sealants Inc.                               (630) 393-2002 FAX (630) 393-2004        Account Customer
                                      c389         Closed        11/5/2020       (74.34)
                                      13474H       Closed        4/6/2021                                                                 1,947.00
                                      13476K       Closed        6/29/2021                                   1,947.00
                                      13476L       Closed        7/27/2021                     1,947.00

Printed on 8/1/2021 1:15:17 pm                                                                                                                AccountSummary.rpt
                 Case 21-03981                Doc 107      Filed 08/20/21 Entered 08/20/21 13:09:30                           Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                         Page 6 of 8
                                                           Document      Page 16 of 38

Acct #    Acct Key           Name    Cntr #       Status    Date            Credits       Under 31           31 - 60       61 - 90     Over 90           Total


                                                                             (74.34)       1,947.00      1,947.00           0.00      1,947.00        5,766.66


 2971     2971               Towne Towing                                                                         Account Customer
                                     w1084        Closed    2/11/2021                                                                   77.20

                                                                               0.00            0.00            0.00         0.00        77.20           77.20


 2594     2594               U.S. Coast Guard                            (410) 762-6601 FAX (410) 762-6008        Account Customer
                                     c329         Closed    3/20/2019     (1,011.07)
                                     c409         Closed    2/23/2021         (1.01)
                                     c417         Closed    5/24/2021         (1.51)
                                     c420         Closed    6/23/2021       (269.03)
                                     13295Q       Closed    7/6/2021                       6,950.00
                                     w1189        Closed    7/7/2021                        649.61
                                     13752        Closed    7/7/2021                       1,561.50

                                                                          (1,282.62)       9,161.11            0.00         0.00          0.00        7,878.49


 2604     2604               U.S. Navy FLC - San Diego                                                            Account Customer
                                     c392         Closed    11/20/2020      (610.32)
                                     13648C       Closed    5/25/2021                                                     585.00
                                     13548G       Closed    6/1/2021                                                     1,785.00
                                     13648D       Closed    6/26/2021                                        585.00
                                     13548H       Closed    7/1/2021                                     1,785.00
                                     13548I       Closed    7/15/2021                      1,785.00
                                     13648E       Closed    7/26/2021                       585.00

                                                                            (610.32)       2,370.00      2,370.00        2,370.00         0.00        6,499.68


 1702     1702               US Air Force:Tinker AFB                     (405) 739-2510                           Account Customer
                                     w1083        Closed    9/21/2018                                                                 5,473.48
                                     c319         Closed    2/12/2019        (33.47)
                                     c320         Closed    2/12/2019         (6.53)
                                     c345         Closed    6/11/2019         (1.70)
                                     13253        Closed    11/12/2019                                                                3,548.16
                                     13358        Closed    4/2/2020                                                                  3,700.68
                                     13593        Closed    11/30/2020                                                                3,465.18
                                     13663A       Closed    5/11/2021                                                    2,689.00
                                     13663B       Closed    6/10/2021                                    2,689.00
                                     13129V       Closed    6/21/2021                                    1,137.00
                                     13096V       Closed    6/24/2021                                    6,070.00
                                     13749        Closed    7/1/2021                                         460.00
                                     13663C       Closed    7/12/2021                      2,689.00
                                     13740        Closed    7/23/2021                      3,048.00
                                     13625G       Closed    7/26/2021                      2,900.00
                                     13096W       Closed    7/26/2021                      6,070.00
                                     13741        Closed    7/30/2021                      2,400.00

                                                                             (41.70)      17,107.00     10,356.00        2,689.00    16,187.50       46,297.80


 2910     2910               US Army - MICC Fort Belvoir                                                          Account Customer
                                     c361         Closed    11/14/2019        (6.75)
                                     c370         Closed    3/2/2020          (1.30)
                                     c402         Closed    1/13/2021         (6.75)

                                                                             (14.80)           0.00            0.00         0.00          0.00          (14.80)


 1714     1714               US Army:Fort Bliss, TX                      (915) 568-8253                           Account Customer


Printed on 8/1/2021 1:15:17 pm                                                                                                            AccountSummary.rpt
                 Case 21-03981                Doc 107           Filed 08/20/21 Entered 08/20/21 13:09:30                             Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                              Page 7 of 8
                                                                Document      Page 17 of 38

Acct #    Acct Key           Name    Cntr #       Status         Date            Credits        Under 31            31 - 60       61 - 90   Over 90           Total

 1714     1714               US Army:Fort Bliss, TX                           (915) 568-8253                             Account Customer
                                     c346         Closed         6/12/2019        (32.00)
                                     c347         Closed         6/28/2019         (4.17)
                                     c350         Closed         7/16/2019         (8.28)
                                     c357         Closed         9/20/2019         (1.66)
                                     c360         Closed         11/14/2019        (3.81)
                                     c365         Closed         12/18/2019        (8.28)
                                     c366         Closed         12/18/2019        (7.95)
                                     c371         Closed         3/6/2020          (2.34)
                                     c372         Closed         3/11/2020         (2.52)
                                     13745        Closed         6/29/2021                                      3,876.57
                                     13622G       Closed         7/15/2021                      2,809.84
                                     13586H       Closed         7/20/2021                      9,154.64

                                                                                  (71.01)      11,964.48        3,876.57           0.00       0.00        15,770.04


 1726     1726               US Army:Hunter Army Airfield, GA                                                            Account Customer
                                     c376         Closed         4/27/2020         (1.79)
                                     c384         Closed         8/4/2020          (2.63)
                                     c412         Closed         5/3/2021          (1.09)
                                     13458K       Closed         7/16/2021                      1,066.66

                                                                                   (5.51)       1,066.66             0.00          0.00       0.00         1,061.15


 1739     1739               US Army:Sierra Army Depot                                                                   Account Customer
                                     c313         Closed         1/24/2019         (2.03)
                                     c331         Closed         3/22/2019         (4.06)
                                     c343         Closed         5/16/2019         (2.03)
                                     11654BE      Closed         7/8/2021                       2,520.00

                                                                                   (8.12)       2,520.00             0.00          0.00       0.00         2,511.88


 1793     1793               US DHS:ICE Long Beach, CA                        (123) 456-7890                             Account Customer
                                     c317         Closed         2/7/2019          (5.35)

                                                                                   (5.35)           0.00             0.00          0.00       0.00            (5.35)


 1802     1802               US Marine Corp:Camp Lejeune, NC                                   FAX (910) 451-5629        Account Customer
                                     11869AK      Closed         2/18/2021                                                                  140.58

                                                                                    0.00            0.00             0.00          0.00     140.58          140.58


 1820     1820               US Navy:Norfolk Naval Shipyard (NNSY)            (757) 396-8350                             Account Customer
                                     c391         Closed         11/20/2020        (5.11)
                                     c404         Closed         1/14/2021         (1.99)
                                     13478G       Closed         3/25/2021                                                                    0.08
                                     13478K       Closed         7/27/2021                     10,215.00

                                                                                   (7.10)      10,215.00             0.00          0.00       0.08        10,207.98


 1826     1826               US Navy:Portsmouth Navy Shipyard                                                            Account Customer
                                     c358         Closed         9/23/2019         (1.63)
                                     c385         Closed         8/5/2020          (8.14)
                                     c406         Closed         2/12/2021       (631.00)
                                     c414         Closed         5/7/2021        (460.42)
                                     c416         Closed         5/10/2021       (284.47)
                                     13664D       Closed         7/12/2021                      1,794.00
                                     13664E       Closed         7/15/2021                      1,794.00



Printed on 8/1/2021 1:15:17 pm                                                                                                                 AccountSummary.rpt
                 Case 21-03981                 Doc 107      Filed 08/20/21 Entered 08/20/21 13:09:30                       Desc Main
Aged Customer Balance Report as of 8/1/2021 at 1:15:17PM                                                                                       Page 8 of 8
                                                            Document      Page 18 of 38

Acct #    Acct Key           Name     Cntr #       Status     Date           Credits        Under 31      31 - 60       61 - 90     Over 90             Total


                                                                           (1,385.66)       3,588.00        0.00         0.00          0.00         2,202.34


 1827     1827               US Navy:Puget Sound Naval Shipyard                                                Account Customer
                                      c316         Closed     2/1/2019       (742.45)
                                      c323         Closed     3/1/2019        (17.03)
                                      c349         Closed     7/9/2019         (6.40)
                                      c353         Closed     8/27/2019       (66.67)
                                      c359         Closed     10/7/2019        (1.01)

                                                                             (833.56)           0.00        0.00         0.00          0.00          (833.56)


 1325     1325               USACE District - Chicago, IL                 (312) 846-5481                       Account Customer
                                      13452L       Closed     7/20/2021                       475.00

                                                                                0.00          475.00        0.00         0.00          0.00           475.00




                                                                             Credits        Under 31      31 - 60       61 - 90     Over 90             Total

                                                                                           163,367.23   60,644.20    24,173.89    147,443.19

                                                Report Totals:            (26,196.97)                                                              369,431.54

                                                                              -7.09%          44.22%      16.42%        6.54%        39.91%




Printed on 8/1/2021 1:15:17 pm                                                                                                          AccountSummary.rpt
                 Case 21-03981                 Doc 107      Filed 08/20/21 Entered 08/20/21 13:09:30                           Desc Main
                                                            Document      Page 19 of 38
   OER Services LLC

   Aged Customer Balance Report as of 8/1/2021 at 1:15:19PM

   Cash Customers, Closed Contracts




Acct #    Acct Key           Name     Cntr #       Status     Date           Credits       Under 31           31 - 60       61 - 90    Over 90            Total

 2564     2564               Active Alarm                                 (847) 438-2600 FAX (847) 438-6711        Account Customer
                                      11242        Closed     8/19/2015                                                                           Deposit Held

                                                                                0.00            0.00            0.00         0.00         0.00            0.00


 3371     3371               Corbeil Equipment                            (514) 518-7771                           Cash Customer
                                      c421         Closed     7/16/2021    (2,700.00)

                                                                           (2,700.00)           0.00            0.00         0.00         0.00       (2,700.00)


 3403     3403               Maron Electric Company                                                                Cash Customer
                                      13686        Closed     3/31/2021                                                               9,840.60

                                                                                0.00            0.00            0.00         0.00     9,840.60        9,840.60


 3388     3388               Mid States Glass & Metal Inc                 (847) 588-0001                           Cash Customer
                                      13727        Closed     7/9/2021                     13,824.47

                                                                                0.00       13,824.47            0.00         0.00         0.00       13,824.47


 3356     3356               RND Exhibits International                   (708) 588-0790                           Cash Customer
                                      w1115        Closed     2/11/2021                                                                 235.09
                                      w1114        Closed     2/11/2021                                                                 428.81

                                                                                0.00            0.00            0.00         0.00       663.90          663.90


 3385     3385               Stack Equipment                              (262) 376-5216                           Cash Customer
                                      13563        Closed     10/7/2020                                                                 300.00

                                                                                0.00            0.00            0.00         0.00       300.00          300.00


 2816     2816               Tobyhanna Army Depot                                                                  Cash Customer
                                      13681        Closed     4/28/2021                                                               1,266.10
                                      13681A       Closed     4/30/2021                                                                 918.30
                                      13681B       Closed     6/1/2021                                                     948.65
                                      13681C       Closed     6/30/2021                                       918.30

                                                                                0.00            0.00          918.30       948.65     2,184.40        4,051.35




                                                                             Credits       Under 31           31 - 60       61 - 90    Over 90            Total

                                                                                           13,824.47          918.30        948.65    12,988.90

                                                 Report Totals:            (2,700.00)                                                                25,980.32

                                                                             -10.39%         53.21%           3.53%         3.65%       50.00%




Printed on 8/1/2021 1:15:19 pm                                                                                                             AccountSummary.rpt
                Case 21-03981                 Doc 107            Filed 08/20/21 Entered 08/20/21 13:09:30                                  Desc Main
                                                                 Document      Page 20 of 38




                                                                                      Da t e 7 / 3 0 / 2 1              Page     1
                                                                                      P r i ma r y A c c o u n t      890000050009


            OER S e r v i c e s , L LC
            De b t o r i n Po s s e s s i o n ,
            C a s e # 2 1 - 0 3 9 8 1 , Me r c h a n t A c c o u n t
            1 6 5 0 W C a r me n D r i v e
            E LK GROVE V I L LAGE I L 6 0 0 0 7




 Ac coun t T i t l e :                      OER S e r v i c e s , L LC
                                            De b t o r i n Po s s e s s i o n ,
                                            C a s e # 2 1 - 0 3 9 8 1 , Me r c h a n t A c c o u n t
 B a s i c Bu s i n e s s Ch e c k i n g                                  Numb e r o f E n c l o s u r e s                             0
 A c c o u n t Numb e r                          890000050009             S t a t eme n t Da t e s      7 / 01 / 21 t h r u 8 / 01 / 21
 P r e v i ous Ba l anc e                           74 , 985 . 93         Da y s i n t h e s t a t eme n t p e r i o d                32
         4 De p o s i t s / C r e d i t s           16 , 619 . 81         A v g Da i l y L e d g e r                       54 , 401 . 00
         2 Ch e c k s / De b i t s                  71 , 836 . 07         A v g Da i l y Co l l e c t e d                  54 , 401 . 00
 Ma i n t e n a n c e F e e                                  . 00
 I n t e r e s t Pa i d                                      . 00
 End i ng Ba l anc e                                19 , 769 . 67


DEPOSITS AND OTHER CREDITS
 Da t e            De s c r i p t i o n                                                          Amo u n t
  7 / 16           COMB . DEP . Wo r l d p a y                                                   176 . 00
                   CCD 0 1 1 5 0 0 1 2 5 0 3 3 4 5 2
                   OLYMP I C EQU I PMENT RENT
   7 / 22          COMB . DEP . Wo r l d p a y                                                   900 . 00
                   CCD 0 1 1 5 0 0 1 2 7 1 7 8 8 7 6
                   OLYMP I C EQU I PMENT RENT
   7 / 23          COMB . DEP . Wo r l d p a y                                              11 , 216 . 50
                   CCD 0 1 1 5 0 0 1 2 9 3 6 9 8 8 7
                   OLYMP I C EQU I PMENT RENT
   7 / 26          COMB . DEP . Wo r l d p a y                                               4 , 327 . 31
                   CCD 0 1 1 5 0 0 1 2 1 9 6 9 0 1 5
                   OLYMP I C EQU I PMENT RENT
                Case 21-03981                Doc 107         Filed 08/20/21 Entered 08/20/21 13:09:30                    Desc Main
                                                             Document      Page 21 of 38




                                                                             Da t e 7 / 3 0 / 2 1           Page     2
                                                                             P r i ma r y A c c o u n t   890000050009




 B a s i c Bu s i n e s s Ch e c k i n g                      890000050009      ( Co n t i n u e d )


CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                  Amo u n t
  7 / 09          CCDMTHCHGS WORLDPAY                                               1 , 836 . 07 -
                  CCD 0 1 1 5 0 0 1 2 9 3 2 1 0 0 4
                  OER SERV I CES L LC
  7 / 22          F r om DDA * 0 0 0 9 , T o DDA * 9 9 0 2                        70 , 000 . 00 -

DAILY BALANCE INFORMATION
 Da t e                            B a l a n c e Da t e                   B a l a n c e Da t e                   Ba l anc e
  7 / 01                      74 , 985 . 93       7 / 16             73 , 325 . 86       7 / 23             15 , 442 . 36
  7 / 09                      73 , 149 . 86       7 / 22              4 , 225 . 86       7 / 26             19 , 769 . 67
                                                              *** END OF STATEMENT ***
                Case 21-03981                 Doc 107           Filed 08/20/21 Entered 08/20/21 13:09:30                                   Desc Main
                                                                Document      Page 22 of 38




                                                                                     Da t e 7 / 3 0 / 2 1               Page     1
                                                                                     P r i ma r y A c c o u n t       890000049902


            OER S e r v i c e s , L LC
            De b t o r i n Po s s e s s i o n ,
            Ca s e # 21 - 03981
            1 6 5 0 W C a r me n D r i v e
            E LK GROVE V I L LAGE I L 6 0 0 0 7




 Ac coun t T i t l e :                      OER S e r v i c e s , L LC
                                            De b t o r i n Po s s e s s i o n ,
                                            Ca s e # 21 - 03981
 B a s i c Bu s i n e s s Ch e c k i n g                                  Numb e r o f E n c l o s u r e s                             2
 A c c o u n t Numb e r                          890000049902             S t a t eme n t Da t e s      7 / 01 / 21 t h r u 8 / 01 / 21
 P r e v i ous Ba l anc e                          157 , 367 . 81         Da y s i n t h e s t a t eme n t p e r i o d                32
       4 9 De p o s i t s / C r e d i t s          287 , 110 . 26         A v g Da i l y L e d g e r                      149 , 749 . 43
       8 5 Ch e c k s / De b i t s                 258 , 233 . 30         A v g Da i l y Co l l e c t e d                 148 , 733 . 37
 Ma i n t e n a n c e F e e                                  . 00
 I n t e r e s t Pa i d                                      . 00
 End i ng Ba l anc e                               186 , 244 . 77


DEPOSITS AND OTHER CREDITS
 Da t e           De s c r i p t i o n                                                          Amo u n t
  7 / 01             M I SC PAY                 TREAS 3 1 0                                 9 , 154 . 64
                  CTX 1 0 1 0 3 6 1 5 0 3 2 0 8 1 1
                  ST * 8 2 0 * 2 1 0 7 0 1 0 2 4 \
                  BPR*C* 9 1 5 4 . 6 4 *C*ACH*CTX* 0 1 * 1 0 1
                  036151*ZZ*21004332***01*122287
   7 / 01         MyDe p o s i t                                                            3 , 240 . 00
   7 / 02         3 0 - JUN - 2 0 2 CH I CAGO TRANS I T                                     1 , 125 . 00
                  CCD 1 1 1 0 0 0 0 1 8 6 2 5 9 1 4
                  OER SERV I CES , L LC
   7 / 02            M I SC PAY                 TREAS 3 1 0                                 2 , 142 . 40
                  CTX 1 0 1 0 3 6 1 5 0 4 7 0 4 9 3
                  ST * 8 2 0 * 2 1 0 7 0 2 0 9 2 \
                  BPR*C* 2 1 4 2 . 4 0 *C*ACH*CTX* 0 1 * 1 0 1
                Case 21-03981                   Doc 107            Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                   Document      Page 23 of 38




                                                                                    Da t e 7 / 3 0 / 2 1           Page     2
                                                                                    P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                             890000049902      ( Co n t i n u e d )
DEPOSITS AND OTHER CREDITS
 Da t e           De s c r i p t i o n                                                        Amo u n t
                  036151*ZZ*21004332***01*122287
  7 / 02             M I SC PAY USCG TREAS 3 1 0                                         26 , 025 . 00
                  CTX 1 0 1 0 3 6 1 5 0 4 6 8 7 4 4
                  ST * 8 2 0 * 1 4 6 3 7 6 \
                  BPR*C* 2 6 0 2 5 . 0 0 *C*ACH*CTX* 0 1 * 1 0
                  1036151*ZZ*70060000***01*12228
  7 / 02          POS CRE 0 0 0 0 0 7 / 0 1 / 2 1 7 4 6 1 4 7 6 9                             147 . 07
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 02          MyDe p o s i t                                                           5 , 127 . 10
  7 / 06          CAPSW ARMY DF AS - CL EVE LAND                                               805 . 00
                  CTX 0 6 1 1 3 6 0 5 9 0 0 0 3 5 9
                  ENT * 2 1 0 7 0 2 * 2 0 3 8 * 0 5 9 0 0 0 3 5 9 *X* 0 0
                  4010 \
                  ST * 8 2 0 * 0 5 9 0 0 0 3 5 9 \
  7 / 06             M I SC PAY CGVA TREAS 3 1 0                                           3 , 650 . 00
                  CCD 1 0 1 0 3 6 1 5 0 6 8 0 7 8 8
                  OER SERV I CES L LC
  7 / 06          CAPSW ARMY DF AS - CL EVE LAND                                         19 , 600 . 00
                  CTX 0 6 1 1 3 6 0 5 9 0 0 0 3 6 9
                  ENT * 2 1 0 7 0 2 * 2 0 3 8 * 0 5 9 0 0 0 3 6 9 *X* 0 0
                  4010 \
                  ST * 8 2 0 * 0 5 9 0 0 0 3 6 9 \
  7 / 06          MyDe p o s i t                                                           6 , 613 . 31
  7 / 07          VENDOR PAY 3 8 0 1 0 0DF AS - I N                                        1 , 600 . 00
                  CTX 1 0 2 0 3 6 5 5 0 7 3 6 9 6 8
                  ST * 8 2 0 * 0 0 7 3 6 9 6 8 \
                  BPR*C* 1 6 0 0 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 07          VENDOR PAY 3 8 0 1 0 0DF AS - I N                                        2 , 330 . 00
                  CTX 1 0 2 0 3 6 5 5 0 7 3 7 8 4 0
                  ST * 8 2 0 * 0 0 7 3 7 8 4 0 \
                  BPR*C* 2 3 3 0 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 08          VENDOR PAY 3 8 0 1 0 0DF AS - I N                                        2 , 900 . 00
                  CTX 1 0 2 0 3 6 5 5 0 8 0 9 7 8 1
                  ST * 8 2 0 * 0 0 8 0 9 7 8 1 \
                  BPR*C* 2 9 0 0 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 08             M I SC PAY CGVA TREAS 3 1 0                                           6 , 950 . 00
                  CCD 1 0 1 0 3 6 1 5 1 0 6 9 8 6 6
                Case 21-03981                   Doc 107            Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                   Document      Page 24 of 38




                                                                                    Da t e 7 / 3 0 / 2 1           Page     3
                                                                                    P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                             890000049902      ( Co n t i n u e d )
DEPOSITS AND OTHER CREDITS
 Da t e           De s c r i p t i o n                                                        Amo u n t
                  OER SERV I CES L LC
  7 / 08          MyDe p o s i t                                                           2 , 152 . 32
  7 / 09          0 7 - JUL - 2 0 2 CH I CAGO TRANS I T                                    1 , 333 . 69
                  CCD 1 1 1 0 0 0 0 1 7 6 1 1 2 7 2
                  OER SERV I CES , L LC
  7 / 09              M I SC PAY I CE TREAS 3 1 0                                          3 , 000 . 00
                  CCD 1 0 1 0 3 6 1 5 1 3 3 7 1 5 2
                  OLYMP I C EQU I PMENT RENT
                  RMR* I V* 1 2 9 4 0AC* * 3 0 0 0 . 0 0 \
                  RE F *PO* 7 0CDCR1 9P0 0 0 0 0 0 0 5 \
  7 / 12          C r e d i t B a c k I t em                                               1 , 285 . 50
  7 / 12          CCD PYMT             B i gRe n t z , I n c .                             1 , 050 . 00
                  CCD 0 9 1 0 0 0 0 1 8 3 3 5 5 3 0
                  OER S e r v i c e s , L LC .
  7 / 12              M I SC PAY TGT TREAS 3 1 0                                           1 , 710 . 00
                  CCD 1 0 1 0 3 6 1 5 1 6 1 6 9 4 7
                  OER SERV I CES L LC
                  RMR* I V* 1 1 6 9 1BD*A I * 1 7 1 0 . 0 0 * 1 7 1 0
                  . 00*0 . 00 \
  7 / 13          CAPSW ARMY DF AS - CL EVE LAND                                           2 , 520 . 00
                  CTX 0 6 1 1 3 6 0 5 9 0 0 0 3 0 7
                  ENT * 2 1 0 7 1 2 * 2 0 3 8 * 0 5 9 0 0 0 3 0 7 *X* 0 0
                  4010 \
                  ST * 8 2 0 * 0 5 9 0 0 0 3 0 7 \
  7 / 13              M I SC PAY                TREAS 3 1 0                                3 , 658 . 56
                  CTX 1 0 1 0 3 6 1 5 1 7 8 3 5 5 2
                  ST * 8 2 0 * 2 1 0 7 1 3 0 4 5 \
                  BPR*C* 3 6 5 8 . 5 6 *C*ACH*CTX* 0 1 * 1 0 1
                  036151*ZZ*21004332***01*122287
  7 / 14          1 2 - JUL - 2 0 2 CH I CAGO TRANS I T                                       900 . 00
                  CCD 1 1 1 0 0 0 0 1 4 0 3 4 4 3 7
                  OER SERV I CES , L LC
  7 / 14              M I SC PAY                TREAS 3 1 0                                1 , 070 . 00
                  CTX 1 0 1 0 3 6 1 5 2 0 4 2 3 6 9
                  ST * 8 2 0 * 1 4 8 5MMJ 0 3 \
                  BPR*C* 1 0 7 0 . 0 0 *C*ACH*CTX* 0 1 * 1 0 1
                  0 3 6 1 5 1 *ALC* 1 7 0 0 8 7 1 1 * * * 0 1 * 1 2 2 2 8
  7 / 15          D i s b 0 7 1 4 2 1 SLU ( So u t h e a s t e r                           1 , 675 . 00
                  CCD 0 6 5 4 0 4 3 4 0 0 1 9 5 4 4
                  OER SERV I CES L LC
                Case 21-03981              Doc 107       Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                         Document      Page 25 of 38




                                                                          Da t e 7 / 3 0 / 2 1           Page     4
                                                                          P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                   890000049902      ( Co n t i n u e d )
DEPOSITS AND OTHER CREDITS
 Da t e           De s c r i p t i o n                                               Amo u n t
  7 / 15          VENDOR PAY 3 8 0 1 0 0DF AS - I N                              1 , 775 . 00
                  CTX 1 0 2 0 3 6 5 5 0 9 4 4 3 8 9
                  ST * 8 2 0 * 0 0 9 4 4 3 8 9 \
                  BPR*C* 1 7 7 5 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 16          C r e d i t B a c k I t em                                     2 , 700 . 00
  7 / 16          1 4 - JUL - 2 0 2 CH I CAGO TRANS I T                          1 , 108 . 12
                  CCD 1 1 1 0 0 0 0 1 5 4 7 0 6 4 2
                  OER SERV I CES , L LC
  7 / 16          VENDOR PAY 3 8 0 1 0 0DF AS - I N                              4 , 080 . 00
                  CTX 1 0 2 0 3 6 5 5 0 9 6 9 2 6 0
                  ST * 8 2 0 * 0 0 9 6 9 2 6 0 \
                  BPR*C* 4 0 8 0 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 19          COMM OF PA COMM OF PA                                             240 . 00
                  CCD 0 4 1 0 0 0 1 2 1 6 8 8 0 3 6
                  OER SERV I CES L LC
  7 / 19          CCD PYMT             B i gRe n t z , I n c .                      490 . 00
                  CCD 0 9 1 0 0 0 0 1 8 6 2 8 8 7 5
                  OER S e r v i c e s , L LC .
  7 / 20          VENDOR PAY 3 8 0 1 0 0DF AS - I N                              5 , 408 . 07
                  CTX 1 0 2 0 3 6 5 5 1 0 2 4 1 6 3
                  ST * 8 2 0 * 0 1 0 2 4 1 6 3 \
                  BPR*C* 5 4 0 8 . 0 7 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 21              M I SC PAY                 TREAS 3 1 0                     1 , 066 . 66
                  CTX 1 0 1 0 3 6 1 5 3 0 5 7 4 4 1
                  ST * 8 2 0 * 2 1 0 7 2 1 0 5 3 \
                  BPR*C* 1 0 6 6 . 6 6 *C*ACH*CTX* 0 1 * 1 0 1
                  036151*ZZ*21004332***01*122287
  7 / 21              M I SC PAY CGVA TREAS 3 1 0                                3 , 650 . 00
                  CCD 1 0 1 0 3 6 1 5 3 1 6 1 5 5 6
                  OER SERV I CES L LC
  7 / 21              M I SC PAY                 TREAS 3 1 0                   11 , 964 . 48
                  CTX 1 0 1 0 3 6 1 5 3 0 0 3 6 0 5
                  ST * 8 2 0 * 2 1 0 7 2 1 0 8 3 \
                  BPR*C* 1 1 9 6 4 . 4 8 *C*ACH*CTX* 0 1 * 1 0
                  1036151*ZZ*21004332***01*12228
  7 / 21              M I SC PAY USCG TREAS 3 1 0                              26 , 805 . 75
                  CTX 1 0 1 0 3 6 1 5 3 0 5 6 9 3 0
                Case 21-03981                   Doc 107             Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                    Document      Page 26 of 38




                                                                                     Da t e 7 / 3 0 / 2 1           Page     5
                                                                                     P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                              890000049902      ( Co n t i n u e d )
DEPOSITS AND OTHER CREDITS
 Da t e           De s c r i p t i o n                                                         Amo u n t
                  ST * 8 2 0 * 1 4 6 1 3 6 \
                  BPR*C* 2 6 8 0 5 . 7 5 *C*ACH*CTX* 0 1 * 1 0
                  1036151*ZZ*70060000***01*12228
  7 / 22          F r om DDA * 0 0 0 9 , T o DDA * 9 9 0 2                                70 , 000 . 00
  7 / 23              M I SC PAY                  TREAS 3 1 0                              4 , 098 . 00
                  CTX 1 0 1 0 3 6 1 5 3 3 4 6 7 8 3
                  ST * 8 2 0 * 2 3 8 2BME 0 1 \
                  BPR*C* 4 0 9 8 . 0 0 *C*ACH*CTX* 0 1 * 1 0 1
                  0 3 6 1 5 1 *ALC* 1 7 0 0 8 7 1 1 * * * 0 1 * 1 2 2 2 8
  7 / 23          CAPSW ARMY DF AS - CL EVE LAND                                            4 , 620 . 00
                  CTX 0 6 1 1 3 6 0 5 9 0 0 0 3 5 1
                  ENT * 2 1 0 7 2 2 * 2 0 3 8 * 0 5 9 0 0 0 3 5 1 *X* 0 0
                  4010 \
                  ST * 8 2 0 * 0 5 9 0 0 0 3 5 1 \
  7 / 26              M I SC PAY NAV1 TREAS 3 1 0                                         10 , 215 . 00
                  CTX 1 0 1 0 3 6 1 5 3 4 9 9 4 8 1
                  ST * 8 2 0 * 0 0 0 0 0 0 0 0 1 | BPR*C* 1 0 2 1 5 . 0
                  0 *C*ACH*CTX* 0 1 * 1 7 0 0 7 7 8 * Z * 0 1 7
                  0 0 7 7 8 * * * 0 1 * 1 2 2 2 8 7 2 5 1 *DA* 8 9 0 0 0 0
  7 / 26          POS CRE 0 0 0 0 0 7 / 2 3 / 2 1 6 8 6 3 5 5 6 5                                78 . 99
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 26          POS CRE 0 0 0 0 0 7 / 2 3 / 2 1 6 8 9 1 1 1 7 0                              226 . 33
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 26          POS CRE 0 0 0 0 0 7 / 2 3 / 2 1 6 9 3 1 5 0 4 7                              226 . 33
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 27          VENDOR PAY 3 8 0 1 0 0DF AS - I N                                         1 , 137 . 00
                  CTX 1 0 2 0 3 6 5 5 1 1 6 4 5 0 2
                  ST * 8 2 0 * 0 1 1 6 4 5 0 2 \
                  BPR*C* 1 1 3 7 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 27          VENDOR PAY 3 8 0 1 0 0DF AS - I N                                         2 , 330 . 00
                  CTX 1 0 2 0 3 6 5 5 1 1 6 4 5 0 3
                  ST * 8 2 0 * 0 1 1 6 4 5 0 3 \
                  BPR*C* 2 3 3 0 . 0 0 *C*ACH*CTX* 0 1 * 1 0 2
                  036558*Z*00003801***01*1222872
  7 / 27              M I SC PAY                  TREAS 3 1 0                             22 , 296 . 75
                  CTX 1 0 1 0 3 6 1 5 3 6 8 2 2 9 5
                Case 21-03981                   Doc 107            Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                   Document      Page 27 of 38




                                                                                    Da t e 7 / 3 0 / 2 1           Page     6
                                                                                    P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                             890000049902      ( Co n t i n u e d )
DEPOSITS AND OTHER CREDITS
 Da t e           De s c r i p t i o n                                                        Amo u n t
                  ST * 8 2 0 * 2 7 8 6 T LC7 0 \
                  BPR*C* 2 2 2 9 6 . 7 5 *C*ACH*CTX* 0 1 * 1 0
                  1 0 3 6 1 5 1 *ALC* 1 7 0 0 8 7 1 1 * * * 0 1 * 1 2 2 2
  7 / 29          CAPSW ARMY DF AS - CL EVE LAND                                              805 . 00
                  CTX 0 6 1 1 3 6 0 5 9 0 0 0 4 2 2
                  ENT * 2 1 0 7 2 8 * 2 0 3 8 * 0 5 9 0 0 0 4 2 2 *X* 0 0
                  4010 \
                  ST * 8 2 0 * 0 5 9 0 0 0 4 2 2 \
  7 / 30          POS CRE 0 0 0 0 0 7 / 2 9 / 2 1 7 8 1 3 4 2 4 4                               24 . 19
                  AMZN Mk t p US
                  Am z n . c om / b i l l WA C# 1 7 4 0

CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                         Amo u n t
  7 / 01          DBT CRD 1 6 0 2 0 6 / 3 0 / 2 1 5 7 7 5 3 2 2 8                          1 , 929 . 76 -
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 02          PARK I NG             CENTRAL PARK I NG                                  1 , 500 . 00 -
                  PPD 1 1 1 0 0 0 0 2 3 6 2 7 1 0 9
                  OER SERV I CES
  7 / 02          G Pau l us            OER SERV I CES L LC                                5 , 000 . 00 -
                  PPD 1 2 2 2 8 7 2 5 0 0 0 0 1 4 4
                  OER SERV I CES L LC
  7 / 06          C r own E q           OER SERV I CES L LC                                   353 . 48 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 2 5
                  OER SERV I CES L LC
  7 / 06          FMH                   OER SERV I CES L LC                                   370 . 84 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 1 3
                  OER SERV I CES L LC
  7 / 06          C F E E q u i pm OER SERV I CES L LC                                        400 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 1 9 3
                  OER SERV I CES L LC
  7 / 06          CLOUD_PLAT GOOGL E                                                          648 . 32 -
                  WEB 0 9 1 0 0 0 0 1 0 5 3 7 7 2 2
                  OER S e r v i c e s L LC
                  US0 0 3GQ8 8 9
  7 / 06          EB F                  OER SERV I CES L LC                                2 , 610 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 9 8
                Case 21-03981                   Doc 107             Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                    Document      Page 28 of 38




                                                                                     Da t e 7 / 3 0 / 2 1           Page     7
                                                                                     P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                              890000049902      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                         Amo u n t
                  OER SERV I CES L LC
  7 / 06          Un i t e d Re n OER SERV I CES L LC                                       2 , 753 . 12 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 1 9
                  OER SERV I CES L LC
  7 / 06          I NT ERNE T          SUNBE L T RENTALS                                    5 , 588 . 00 -
                  WEB 0 4 3 3 0 5 1 3 7 4 2 6 0 7 6
                  1400310000034794229784
                  043000092289326
  7 / 06          Na t L i f t T OER SERV I CES L LC                                        7 , 332 . 92 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 2 9
                  OER SERV I CES L LC
  7 / 06          We s t mo u n t OER SERV I CES L LC                                     14 , 424 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 3 3 8
                  OER SERV I CES L LC
  7 / 07          GAS PAYMNT N i c o r Ga s                                                      59 . 72 -
                  WEB 0 2 1 0 0 0 0 2 4 1 1 9 1 2 2
                  OER S e r v i c e s L LC
                  6200272855
  7 / 07          GAS PAYMNT N i c o r Ga s                                                      60 . 13 -
                  WEB 0 2 1 0 0 0 0 2 4 1 1 5 5 9 4
                  OER S e r v i c e s
                  2199438263
  7 / 07          SOF TWARE            I NTU I T I NC                                          115 . 00 -
                  CCD 0 2 1 0 0 0 0 2 3 7 3 2 0 6 6
                  OER SERV I CES
  7 / 08          ED I PYMNTS I L DEPT OF REVEN                                             1 , 013 . 19 -
                  CCD 0 9 1 0 0 0 0 1 7 7 8 6 7 6 0
                  OER SERV I CES L LC
                  TXP* 2 7 0 9 3 8 2 2 9 0 0 0 1 * 0 1 1 2 * 2 0 2 1 0 9 3
                  0*T*101319 \
  7 / 08          L y o n L i f t s OER SERV I CES L LC                                     1 , 285 . 50 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 1 8 4
                  OER SERV I CES L LC
  7 / 08          USATAXPYMT I RS                                                           5 , 455 . 01 -
                  CCD 0 6 1 0 3 6 0 1 0 0 6 6 3 0 9
                  OER SERV I CES L LC
  7 / 09          BT 0 7 0 7           YOUR PROPANE COM                                        485 . 46 -
                  CCD 0 4 3 0 0 0 2 6 3 0 4 0 8 0 1
                  OER S e r v i c e s L LC
  7 / 09          He u b e l           OER SERV I CES L LC                                  3 , 448 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 1 6
                Case 21-03981              Doc 107         Filed 08/20/21 Entered 08/20/21 13:09:30                   Desc Main
                                                           Document      Page 29 of 38




                                                                              Da t e 7 / 3 0 / 2 1           Page     8
                                                                              P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                       890000049902      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                  Amo u n t
                  OER SERV I CES L LC
  7 / 09          EB F                 OER SERV I CES   L LC                       63 , 697 . 11 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 3 0 5
                  OER SERV I CES L LC
  7 / 12          B r od i e           OER SERV I CES   L LC                            423 . 75 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 1 6
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                         601 . 89 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 0
                  OER SERV I CES L LC
  7 / 12          Eas t e r n          OER SERV I CES   L LC                            614 . 20 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 5 5
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                      1 , 013 . 78 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 1
                  OER SERV I CES L LC
  7 / 12          Ga t wo o d          OER SERV I CES   L LC                         1 , 140 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 2 2
                  OER SERV I CES L LC
  7 / 12          FMH                  OER SERV I CES   L LC                         1 , 230 . 51 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 1 4
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                      1 , 670 . 00 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 2
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                      1 , 808 . 21 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 3
                  OER SERV I CES L LC
  7 / 12          Na t L i f t T OER SERV I CES         L LC                         2 , 045 . 35 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 5 1
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                      2 , 746 . 09 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 4
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                      2 , 901 . 09 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 5
                  OER SERV I CES L LC
  7 / 12          C F E E q u i pm OER SERV I CES       L LC                         2 , 961 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 7 3
                  OER SERV I CES L LC
                Case 21-03981              Doc 107       Filed 08/20/21 Entered 08/20/21 13:09:30                   Desc Main
                                                         Document      Page 30 of 38




                                                                            Da t e 7 / 3 0 / 2 1           Page     9
                                                                            P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                     890000049902      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                 Amo u n t
  7 / 12          Un i t e d Re n OER SERV I CES L LC                              3 , 199 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 4 2
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                    3 , 431 . 33 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 6
                  OER SERV I CES L LC
  7 / 12          BT 0 7 0 9           H&E EQU I PMENT SE                          3 , 457 . 67 -
                  CCD 0 5 1 0 0 0 0 1 3 9 1 2 5 6 4
                  OER S e r v i c e s L LC
  7 / 12          PAYROL L             PAYROL L                                    3 , 893 . 79 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 7
                  OER SERV I CES L LC
  7 / 12          PAYROL L             PAYROL L                                  10 , 066 . 90 -
                  CCD 1 1 1 0 0 0 0 2 8 5 0 6 2 9 8
                  OER SERV I CES L LC
  7 / 13          PAYROL L             PAYROL L                                    4 , 267 . 25 -
                  CCD 1 1 1 0 0 0 0 2 6 3 4 7 1 5 5
                  OER SERV I CES L LC
  7 / 14          I l l i n i H i OER SERV I CES L LC                                 680 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 3 2 8
                  OER SERV I CES L LC
  7 / 14          Co r b e i l         OER SERV I CES L LC                         2 , 700 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 3 3 2
                  OER SERV I CES L LC
  7 / 15          A c c o u n t An a l y s i s Ch a r g e                               25 . 00 -
  7 / 15          2 0 2 5 8 6 0 1 0 L I BERTY MUTUAL                                    85 . 67 -
                  CCD 0 2 1 0 0 0 0 2 7 0 1 8 9 3 3
                  OER SERV I CE * L LC
  7 / 15          I NSURANCE F I RST I NSURANCE                                    3 , 048 . 98 -
                  CCD 0 7 1 9 2 5 3 3 3 9 9 2 9 1 0
                  OER S e r v i c e s , L LC
  7 / 16          TKO                  OER SERV I CES L LC                            433 . 50 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 0 4 4
                  OER SERV I CES L LC
  7 / 16          Na t L i f t T OER SERV I CES L LC                                  774 . 98 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 0 9 5
                  OER SERV I CES L LC
  7 / 16          K r e s hmo r e OER SERV I CES L LC                                 875 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 0 7 8
                  OER SERV I CES L LC
                Case 21-03981                   Doc 107             Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                    Document      Page 31 of 38




                                                                                     Da t e 7 / 3 0 / 2 1           Page    10
                                                                                     P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                              890000049902      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                          Amo u n t
  7 / 16          I l l i n i H i OER SERV I CES L LC                                       3 , 200 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 3 6 4
                  OER SERV I CES L LC
  7 / 16          B I L LPAY           OH WEST F I E LD I NS                                3 , 843 . 41 -
                  PPD 0 9 1 0 0 0 0 1 3 2 3 4 4 7 2
                  OER SERV I CES L LC
  7 / 16          G Pau l us           OER SERV I CES L LC                                  7 , 500 . 00 -
                  PPD 1 2 2 2 8 7 2 5 0 0 0 0 2 7 6
                  OER SERV I CES L LC
  7 / 16          S t d . E q Co OER SERV I CES L LC                                      11 , 700 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 0 3 6
                  OER SERV I CES L LC
  7 / 19          WEB ORDER GO DADDY                                                             19 . 99 -
                  CCD 0 9 1 0 0 0 0 1 3 0 4 6 0 3 4
                  Za i m i
  7 / 19          BT 0 7 1 6           H&E EQU I PMENT SE                                   3 , 391 . 17 -
                  CCD 0 5 1 0 0 0 0 1 0 6 9 2 4 8 7
                  OER S e r v i c e s L LC
  7 / 19          S e r v i c e On OER SERV I CES L LC                                      9 , 934 . 40 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 5 9
                  OER SERV I CES L LC
  7 / 20          DBT CRD 0 3 0 8 0 7 / 1 9 / 2 1 9 2 9 2 7 6 2 9                                24 . 19 -
                  AMZN Mk t p US* 2 E 8 I E 9 1V0
                  Am z n . c om / b i l l WA C# 1 7 4 0
  7 / 20          TAX                  PAYROL L                                                157 . 98 -
                  CCD 1 1 1 0 0 0 0 2 1 2 7 7 7 3 9
                  OER SERV I CES L LC
  7 / 20          UT I L _B I L        COMED                                                   239 . 60 -
                  CCD 0 9 1 0 0 0 0 1 0 4 3 5 3 8 4
                  OER SERV I CES
  7 / 21          UTB I L L            E l k Gr ove V i l l ag                                     4 . 52 -
                  PPD 0 2 1 0 0 0 0 2 0 2 7 5 7 6 0
                  OER SERV I CES
  7 / 21          ED I PYMNTS I L DEPT OF REVEN                                             1 , 934 . 31 -
                  CCD 0 9 1 0 0 0 0 1 7 2 3 3 5 7 7
                  OER SERV I CES L LC
                  TXP* 2 7 0 9 3 8 2 2 9 0 0 0 1 * 0 1 1 2 * 2 0 2 1 0 9 3
                  0*T*193431 \
  7 / 21          USATAXPYMT I RS                                                         13 , 490 . 24 -
                  CCD 0 6 1 0 3 6 0 1 0 0 8 7 4 7 2
                Case 21-03981                   Doc 107             Filed 08/20/21 Entered 08/20/21 13:09:30                 Desc Main
                                                                    Document      Page 32 of 38




                                                                                     Da t e 7 / 3 0 / 2 1           Page    11
                                                                                     P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                              890000049902      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                         Amo u n t
                  OER SERV I CES L LC
  7 / 21          DBT CRD 0 9 5 0 0 7 / 2 0 / 2 1 3 4 2 4 1 1 6 9                                77 . 00 -
                  I NTU I T *
                  CL . I NTU I T . COM CA C# 1 7 4 0
  7 / 22          DBT CRD 0 8 3 9 0 7 / 2 1 / 2 1 9 1 4 2 7 4 3 8                              300 . 00 -
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 22          DBT CRD 0 8 3 9 0 7 / 2 1 / 2 1 9 1 8 6 3 8 1 9                              300 . 00 -
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 22          DBT CRD 0 8 4 0 0 7 / 2 1 / 2 1 9 2 0 8 9 8 7 2                              300 . 00 -
                  LONESTAR FORKL I F T GAR
                  9 7 2 - 4 9 4 - 5 4 3 8 TX C# 1 7 4 0
  7 / 22          DBT CRD 0 4 0 0 0 7 / 2 1 / 2 1 2 4 3 5 0 0 7 1                              732 . 78 -
                  R I NGCENTRAL , I NC
                  650 - 4724100            CA C# 1 7 4 0
  7 / 23          ED I PYMNTS I L DEPT OF REVEN                                                310 . 63 -
                  CCD 0 9 1 0 0 0 0 1 7 6 4 4 7 6 6
                  OER SERV I CES L LC
                  TXP* 2 7 0 9 3 8 2 2 9 0 0 0 1 * 0 1 1 2 * 2 0 2 1 0 9 3
                  0*T*31063 \
  7 / 23          2 1 0 6 1 7 5 3 2 COMCAST 8 7 7 1 1 0 1                                      435 . 75 -
                  PPD 0 2 1 0 0 0 0 2 8 2 9 2 0 7 1
                  APR I L * ZA I M I
  7 / 23          Eas t e r n           OER SERV I CES L LC                                    763 . 49 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 8 4
                  OER SERV I CES L LC
  7 / 23          PAYMENTS              VER I ZON W I RE L ESS                                 935 . 56 -
                  CCD 0 2 1 0 0 0 0 2 7 7 8 8 1 2 6
                  0000000074200513800009
  7 / 23          P r o A c c e s s OER SERV I CES L LC                                     1 , 162 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 7 6
                  OER SERV I CES L LC
  7 / 23          Na t L i f t T OER SERV I CES L LC                                        1 , 524 . 32 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 2 7 8
                  OER SERV I CES L LC
  7 / 23          USATAXPYMT I RS                                                           2 , 177 . 60 -
                  CCD 0 6 1 0 3 6 0 1 0 0 1 4 0 0 4
                  OER SERV I CES L LC
  7 / 23          DBT CRD 0 3 0 2 0 7 / 2 1 / 2 1 8 9 4 3 5 7 9 3                                39 . 99 -
                  ONSTAR SERV I CES
                Case 21-03981              Doc 107          Filed 08/20/21 Entered 08/20/21 13:09:30                Desc Main
                                                            Document      Page 33 of 38




                                                                            Da t e 7 / 3 0 / 2 1           Page    12
                                                                            P r i ma r y A c c o u n t   890000049902




 B a s i c Bu s i n e s s Ch e c k i n g                     890000049902      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                Amo u n t
                  8 8 8 - 4ONSTAR             M I C# 1 7 3 2
  7 / 26          LAKESHORER LAKESHORE RECYCL                                         281 . 79 -
                  PPD 1 0 4 0 0 0 0 1 0 7 4 4 1 9 1
                  OER SERV I CES
  7 / 26          F i nance             C a r Ma x Au t o                             667 . 48 -
                  CCD 0 4 2 0 0 0 0 1 1 2 7 4 4 1 4
                  ZA I M I APR I L
  7 / 26          I l l i n i H i OER SERV I CES L LC                              1 , 250 . 00 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 3 0 8
                  OER SERV I CES L LC
  7 / 26          DBT CRD 1 0 4 7 0 7 / 2 5 / 2 1 6 8 6 3 8 2 6 8                       25 . 00 -
                  ONSTAR DATA PLAN - AT&
                  8 0 0 - 3 3 1 - 0 5 0 0 TX C# 1 7 3 2
  7 / 27          I l l i n i H i OER SERV I CES L LC                              2 , 479 . 94 -
                  CCD 1 2 2 2 8 7 2 5 0 0 0 0 0 7 0
                  OER SERV I CES L LC
  7 / 28          GMF P ym t            GM F i n a n c i a l                       1 , 362 . 72 -
                  PPD 0 9 1 0 0 0 0 1 2 7 0 5 0 6 1
                  APR I L ZA I M I
  7 / 29          GMF P ym t            GM F i n a n c i a l                       1 , 362 . 72 -
                  PPD 0 9 1 0 0 0 0 1 4 6 7 0 4 4 1
                  APR I L ZA I M I
  7 / 29          PAYROL L              PAYROL L                                   1 , 758 . 60 -
                  CCD 1 1 1 0 0 0 0 2 9 9 2 5 0 9 0
                  OER SERV I CES L LC
  7 / 29          Dome s t i c W i r e T r a n s f e r - DL                        4 , 090 . 00 -
                  T h omp s o n T r a c t o r Comp a n y I n c
                  121000248
                  2000699054672
                  UN I T ED STAT ES
                  WE L LS F ARGO BANK ,
                  OER Co n t r a c t # RC0 0 0 0 7 1 6 9 3
                  2 0 2 1 0 7 2 9MMQFMP9N0 0 0 0 5 0
                  2 0 2 1 0 7 2 9 I 1B7 0 3 3R0 0 9 3 1 3
                  07291021FT03
  7 / 30          OBPPAYMT              HEAL TH CARE SERV                          3 , 396 . 12 -
                  CCD 0 4 3 0 0 0 2 6 1 2 4 9 8 8 5
                  OER SERV I CES , L LC
                   Case 21-03981                  Doc 107           Filed 08/20/21 Entered 08/20/21 13:09:30                       Desc Main
                                                                    Document      Page 34 of 38




                                                                                      Da t e 7 / 3 0 / 2 1           Page    13
                                                                                      P r i ma r y A c c o u n t   890000049902




   B a s i c Bu s i n e s s Ch e c k i n g                           890000049902        ( Co n t i n u e d )
CHECKS IN SERIAL NUMBER ORDER
   Da t e Ch e c k No                                             Amo u n t Da t e Ch e c k No                              Amo u n t
    7 / 21         1001                                       1 , 285 . 50 7 / 27           1002                        1 , 150 . 00
* I n d i c a t e s S k i p I n Ch e c k Numb e r S e q u e n c e


DAILY BALANCE INFORMATION
   Da t e                             B a l a n c e Da t e                         B a l a n c e Da t e                   Ba l anc e
    7 / 01                      167 , 832 . 69       7 / 13                   99 , 486 . 03       7 / 22            165 , 360 . 89
    7 / 02                      195 , 899 . 26       7 / 14                   98 , 076 . 03       7 / 23            166 , 729 . 55
    7 / 06                      192 , 086 . 89       7 / 15                   98 , 366 . 38       7 / 26            175 , 251 . 93
    7 / 07                      195 , 782 . 04       7 / 16                   77 , 927 . 61       7 / 27            197 , 385 . 74
    7 / 08                      200 , 030 . 66       7 / 19                   65 , 312 . 05       7 / 28            196 , 023 . 02
    7 / 09                      136 , 733 . 78       7 / 20                   70 , 298 . 35       7 / 29            189 , 616 . 70
    7 / 12                       97 , 574 . 72       7 / 21                   96 , 993 . 67       7 / 30            186 , 244 . 77
                                                                     *** END OF STATEMENT ***
                  Case 21-03981                Doc 107   Filed 08/20/21 Entered 08/20/21 13:09:30                    Desc Main
                                                         Document      Page 35 of 38




Check 1001   Date: 07/21   Amount: $1,285.50                          Check 1002   Date: 07/27   Amount: $1,150.00
                 Case 21-03981                  Doc 107           Filed 08/20/21 Entered 08/20/21 13:09:30                                   Desc Main
                                                                  Document      Page 36 of 38




                                                                                       Da t e 7 / 3 0 / 2 1               Page     1
                                                                                       P r i ma r y A c c o u n t       890000051585


            OER S e r v i c e s , L LC
            De b t o r i n Po s s e s s i o n , C a s e # 2 1 - 0 3 9 8 1 ,
            S e c o n d a r y Op e r a t i n g A c c o u n t
            1 6 5 0 W C a r me n D r i v e
            E LK GROVE V I L LAGE I L 6 0 0 0 7




 Ac coun t T i t l e :                        OER S e r v i c e s , L LC
                                              De b t o r i n Po s s e s s i o n , C a s e # 2 1 - 0 3 9 8 1 ,
                                              S e c o n d a r y Op e r a t i n g A c c o u n t
 B a s i c Bu s i n e s s Ch e c k i n g                                    Numb e r o f E n c l o s u r e s                             0
 A c c o u n t Numb e r                            890000051585             S t a t eme n t Da t e s      7 / 01 / 21 t h r u 8 / 01 / 21
 P r e v i ous Ba l anc e                              9 , 549 . 79         Da y s i n t h e s t a t eme n t p e r i o d                32
             De p o s i t s / C r e d i t s                    . 00         A v g Da i l y L e d g e r                        7 , 825 . 47
       2 5 Ch e c k s / De b i t s                     4 , 006 . 14         A v g Da i l y Co l l e c t e d                   7 , 825 . 47
 Ma i n t e n a n c e F e e                                    . 00
 I n t e r e s t Pa i d                                        . 00
 End i ng Ba l anc e                                   5 , 543 . 65


CHECKS AND WITHDRAWALS
 Da t e            De s c r i p t i o n                                                           Amo u n t
  7 / 02           DBT CRD 0 9 2 6 0 7 / 0 1 / 2 1 1 9 8 5 6 9 3 5                                 49 . 49 -
                   THORNTONS # 0 1 2 2 # 0 1 2 2
                   E l k G r o v e V i l I L C# 9 2 8 8
   7 / 06          DBT CRD 1 0 3 1 0 7 / 0 1 / 2 1 5 9 1 5 4 6 3 5                                 74 . 56 -
                   F A I RF I E LD I NN & SU I T ES
                   M I LWAUKE E          W I C# 9 2 8 8
   7 / 08          DBT CRD 1 8 5 1 0 7 / 0 7 / 2 1 5 8 6 1 4 1 3 7                                 60 . 00 -
                   ORTHOPED I C ASSOC I AT ES
                   ARL I NGTON HE I I L C# 9 2 8 8
   7 / 08          DBT CRD 1 1 4 6 0 7 / 0 6 / 2 1 0 1 4 3 6 3 2 9                                100 . 00 -
                   EXXONMOB I L          48202139
                   DES PLA I NES         I L C# 9 2 8 8
   7 / 12          POS DEB 1 5 2 0 0 7 / 0 9 / 2 1 0 0 9 5 6 7 4 2                                 50 . 00 -
                   7 - E L EVEN
                Case 21-03981              Doc 107          Filed 08/20/21 Entered 08/20/21 13:09:30                Desc Main
                                                            Document      Page 37 of 38




                                                                            Da t e 7 / 3 0 / 2 1           Page     2
                                                                            P r i ma r y A c c o u n t   890000051585




 B a s i c Bu s i n e s s Ch e c k i n g                     890000051585      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                Amo u n t
                  6 3 0 W RAND RD
                  MOUNT PROSPEC I L C# 9 2 8 8
  7 / 15          DBT CRD 1 8 5 1 0 7 / 1 3 / 2 1 5 9 0 5 1 0 6 7                     846 . 90 -
                  SP I R I T A I RL 4 8 7 0 2 7 2 3 2 0
                  800 - 7727117           F L C# 9 2 9 6
  7 / 16          DBT CRD 1 8 0 4 0 7 / 1 5 / 2 1 2 6 8 7 0 8 2 3                       91 . 54 -
                  SPE EDWAY 0 7 5 0 4 1 9 0 2 AR
                  ARL I NGTON HE I I L C# 9 2 8 8
  7 / 19          DBT CRD 1 6 1 5 0 7 / 1 5 / 2 1 6 5 5 6 0 8 4 3                       18 . 00 -
                  SOUTH LOOP
                  CH I CAGO               I L C# 9 2 8 8
  7 / 19          DBT CRD 0 8 5 6 0 7 / 1 6 / 2 1 0 1 9 4 1 6 6 1                  1 , 749 . 00 -
                  BEST L I NE EQ STAT E COL
                  732 - 3346225           PA C# 9 2 9 6
  7 / 20          DBT CRD 0 9 1 2 0 7 / 1 9 / 2 1 1 1 3 3 8 4 8 1                       60 . 00 -
                  ORTHOPED I C ASSOC I AT ES
                  ARL I NGTON HE I I L C# 9 2 8 8
  7 / 21          DBT CRD 1 3 4 5 0 7 / 1 9 / 2 1 7 5 5 7 5 6 7 8                       36 . 00 -
                  MAKRAY MEMOR I AL GOL F C
                  BARR I NGTON            I L C# 9 2 8 8
  7 / 22          DBT CRD 1 4 0 6 0 7 / 2 1 / 2 1 8 8 0 5 3 5 9 8                       53 . 71 -
                  WAT ER - COF F E E DE L I VER
                  800 - 4928377           GA C# 9 2 9 6
  7 / 23          DBT CRD 1 3 5 7 0 7 / 2 2 / 2 1 8 2 4 0 9 8 8 6                       23 . 09 -
                  AMZN Mk t p US* 2 E 6 I 5 0HZ 0
                  Am z n . c om / b i l l WA C# 9 2 9 6
  7 / 27          POS DEB 1 9 0 2 0 7 / 2 6 / 2 1 0 0 9 3 6 2 4 7                       70 . 72 -
                  7 - E L EVEN
                  7 9 9 W . NORTHWEST H
                  PALAT I NE              I L C# 9 2 8 8
  7 / 28          DBT CRD 1 7 0 9 0 7 / 2 7 / 2 1 9 7 5 6 3 4 4 0                       11 . 54 -
                  J EWE L OSCO 3 4 7 8
                  ARL I NGTON HE I I L C# 9 2 8 8
  7 / 28          DBT CRD 1 0 5 4 0 7 / 2 6 / 2 1 7 2 5 1 3 0 0 2                       24 . 19 -
                  AMZN Mk t p US* 2 E 3 F V1 6 J 2
                  Am z n . c om / b i l l WA C# 9 2 9 6
  7 / 28          DBT CRD 1 5 1 8 0 7 / 2 6 / 2 1 3 1 0 6 5 1 3 9                       36 . 00 -
                  MAKRAY MEMOR I AL GOL F C
                  BARR I NGTON            I L C# 9 2 8 8
  7 / 28          DBT CRD 1 4 3 2 0 7 / 2 7 / 2 1 0 3 5 2 3 6 6 7                       52 . 87 -
                  THORNTONS # 0 1 2 2 # 0 1 2 2
                Case 21-03981                Doc 107        Filed 08/20/21 Entered 08/20/21 13:09:30                    Desc Main
                                                            Document      Page 38 of 38




                                                                            Da t e 7 / 3 0 / 2 1           Page     3
                                                                            P r i ma r y A c c o u n t   890000051585




 B a s i c Bu s i n e s s Ch e c k i n g                     890000051585      ( Co n t i n u e d )
CHECKS AND WITHDRAWALS
 Da t e           De s c r i p t i o n                                                Amo u n t
                  E l k G r o v e V i l I L C# 9 2 8 8
  7 / 28          DBT CRD 1 6 5 4 0 7 / 2 7 / 2 1 8 8 8 8 3 7 4 9                       54 . 99 -
                  RACEWAY CAR WASH
                  ARL I NGTON HTS I L C# 9 2 8 8
  7 / 29          DBT CRD 0 9 5 7 0 7 / 2 8 / 2 1 3 8 3 8 1 9 7 2                         7 . 94 -
                  BURGER K I NG # 9 3 0 3
                  ROCK FORD             M I C# 9 2 8 8
  7 / 29          DBT CRD 1 4 3 3 0 7 / 2 7 / 2 1 9 9 3 3 2 7 0 5                       47 . 83 -
                  THORNTONS # 0 1 2 2
                  E LK GROVE V I L I L C# 9 2 8 8
  7 / 30          DBT CRD 1 0 4 4 0 7 / 2 8 / 2 1 6 6 7 2 8 9 4 0                       26 . 00 -
                  I LSOS L LC REG AGENT
                  8667566041            I L C# 9 2 9 6
  7 / 30          DBT CRD 1 9 4 5 0 7 / 2 8 / 2 1 2 7 3 7 6 8 7 2                       95 . 97 -
                  APACHE TROUT GR I L L
                  TRAVERSE C I TY M I C# 9 2 8 8
  7 / 30          DBT CRD 1 2 2 2 0 7 / 2 8 / 2 1 2 5 2 9 9 0 0 9                     104 . 00 -
                  CRYSTAL MTN RE TA I L
                  THOMPSONV I L L E M I C# 9 2 8 8
  7 / 30          DBT CRD 1 3 2 1 0 7 / 2 9 / 2 1 6 0 9 5 0 1 2 3                     261 . 80 -
                  TRUE NORTH GOL F CLUB
                  HARBOR SPR I NG M I C# 9 2 8 8

DAILY BALANCE INFORMATION
 Da t e                            B a l a n c e Da t e                  B a l a n c e Da t e                   Ba l anc e
  7 / 01                       9 , 549 . 79       7 / 16             8 , 277 . 30       7 / 27              6 , 266 . 78
  7 / 02                       9 , 500 . 30       7 / 19             6 , 510 . 30       7 / 28              6 , 087 . 19
  7 / 06                       9 , 425 . 74       7 / 20             6 , 450 . 30       7 / 29              6 , 031 . 42
  7 / 08                       9 , 265 . 74       7 / 21             6 , 414 . 30       7 / 30              5 , 543 . 65
  7 / 12                       9 , 215 . 74       7 / 22             6 , 360 . 59
  7 / 15                       8 , 368 . 84       7 / 23             6 , 337 . 50
                                                              *** END OF STATEMENT ***
